Exhibit 10.19
TRW AUTOMOTIVE BENEFITS EQUALIZATION PLAN
Effective January 1, 2009
1. Purpose. The TRW Automotive Benefits Equalization Plan was originally
established effective as of February 28, 2003, was amended on several occasions
thereafter, and is herein restated on this 23rd day of December, 2010 (the
“Plan”), to provide supplemental retirement and death benefits to the following:
     a. Those management and highly-compensated employees of TRW Automotive US
LLC and certain members of its controlled group (“TRW Automotive”) whose
benefits under the TRW Automotive Retirement Savings Plan for Salaried
Employees, or such successor plan, (the “Savings Plan”) are limited by reason
of:
     i. the limitations on compensation under §401(a)(17) of the Internal
Revenue Code of 1986 (“Code”);
     ii. the dollar limitations on elective deferrals under Code §402(g)(1);
     iii. the limitations on the amount that TRW Automotive can contribute as
“Matching Contributions” as defined under the Savings Plan without exceeding the
amount provided by Code §415(c)(1)(A); and
     iv. the exclusion of compensation otherwise included as “Compensation”
under the Savings Plan due to the fact that (i) such compensation was deferred
under the provisions of the TRW Automotive Deferred Compensation Plan (“DC
Plan”) rather than received or (ii) a determination was made by TRW Automotive
that such inclusion could violate the regulations under Code §401(a)(4).
     b. Certain management and highly-compensated employees of TRW Automotive
who participated in, and maintained accounts under, the TRW Benefit Equalization
Plan (the “TRW BEP”) as of the “Closing Date” under the Master Purchase
Agreement, dated November 18, 2002, by and between Northrop Grumman Corporation
and BCP Acquisition Company LLC (the “Closing Date”), in accordance with the
terms of the Employee Matters Agreement attached as an Exhibit thereto.
     c. Effective January 1, 2010, certain management and highly-compensated
employees of TRW Automotive for whom TRW Automotive has decided, in its sole and
absolute discretion, to provide a non-elective contribution or contributions
hereunder.
     The Plan is unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act (“ERISA”) and is designed to provide
benefits which mirror the provisions of the Savings Plan but cannot be paid from
the Savings Plan because of certain Code limitations. The Plan shall be
interpreted in accordance with and subject to the terms of Section 409A of the
Code and the regulations promulgated thereunder.
2. Eligibility. An employee of TRW Automotive will be eligible to participate in
the Plan for a calendar year, if he or she satisfies one or more of the
following:
     a. Elective Contributions. An employee of TRW Automotive who is eligible to
participate in the Savings Plan will be eligible to participate in the Plan for
a calendar year with

 



--------------------------------------------------------------------------------



 



respect to elective contributions if he or she is a full-time active, salaried
employee of TRW Automotive who participated in the TRW Automotive Operational
Incentive Plan at Level III or above in the immediately preceding calendar year.
An employee will cease to be eligible to participate in the Plan if he or she
ceases to participate in the TRW Automotive Operational Incentive Plan at Level
III or above. Notwithstanding anything to the contrary herein, an employee’s
eligibility to make elective contributions under the Plan is at all times
contingent on his or her timely election to participate in the Savings Plan and
the Plan.
     b. Non-Elective Contributions. Effective January 1, 2010, an employee of
TRW Automotive will be eligible to participate in the Plan for a calendar year
with respect to non-elective contributions in the sole and absolute discretion
of TRW Automotive.
     Notwithstanding anything to the contrary herein, eligibility is at all
times subject to a determination by the Committee or its delegate that an
employee’s participation must cease in the event necessary to preserve the
Plan’s status as a plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. Further, an employee who transferred to a U.S. entity after March 28,
2006, and continues to accrue a benefit under the TRW (UK) Scheme is ineligible
to participate in the BEP.
3. Accounts.
     a. An account or accounts (“Account”) shall be established in the name of
each eligible employee (a “Participant”) into which shall be credited the
following amounts:
     i. in the case of a Participant who has timely elected to participate in
this Plan with respect to elective contributions, that percentage of the
Participant’s current compensation which the Participant elected to contribute
to the Savings Plan as “Elective Deferrals” and that percentage of the
Participant’s current compensation which the Company would have contributed to
the Savings Plan as “Matching Contributions” (both terms as defined under the
Savings Plan) to the extent that such amounts cannot be contributed to the
Savings Plan due to any of the reasons identified in Section 1; provided,
however, that (A) for a Participant who is eligible to make an additional
Elective Deferral to the Savings Plan pursuant to Code Section 414(v) (“catch-up
contribution”), in determining the amount that may be contributed to the Savings
Plan (for purposes of applying this Section 3.a.i.), the dollar limitation on
Elective Deferrals under Code Section 402(g) shall be increased by the
“applicable dollar amount” for the year, as defined in Code
Section 414(v)(2)(B); (B) the percentage of the Participant’s compensation
credited to the Account, when combined with the percentage elected under the
Savings Plan, may not at any time be greater than that amount of “Elective
Deferrals” which the Participant would be permitted to contribute, as a
highly-compensated Participant, to the Savings Plan without regard to the
above-referenced limitations; and (C) the Matching Contributions credited to the
Account shall be reduced by any amounts actually contributed for the Participant
by the Company to the Savings Plan as Matching Contributions; plus
     ii. in the case of a Participant who has been designated to participate in
this Plan with respect to non-elective contributions, that percentage of the
Participant’s current compensation which TRW Automotive has elected to
contribute to the Plan, or such other amount as TRW Automotive may determine
from time to time, in its sole and absolute discretion; plus
     iii. investment performance on a daily basis on the amounts credited under
Section 3.a.i. and 3.a.ii above in accordance with the Participant’s election as
provided in Section 4 below; plus

- 2 -



--------------------------------------------------------------------------------



 



     iv. in the case of a Participant who was a participant in, and maintained
an account under, the TRW BEP, an additional amount equal to the Participant’s
account under the TRW BEP as of the Closing Date, which amount shall be adjusted
for future investment performance in accordance with the Participant’s election
as provided in Section 4 below.
     b. The Participant’s annual election to participate in the Plan with
respect to non-elective contributions by having his Account credited as provided
in Section 3.a.i. shall be filed with Fidelity Investments (“Fidelity”) in a
prescribed manner and shall be filed at such time as the Committee may specify,
but in all cases prior to the time such compensation is to be earned by the
Participant, within the meaning of Code Section 409A. For purposes hereof, the
Summary Plan Description for the Plan, as in effect from time to time, shall be
incorporated herein by reference and be a part hereof. In that regard, in
accordance with the procedures specified in the Summary Plan Description for the
Plan, the enrollment period for the Plan must occur by June 30 of the year prior
to the year for which your deferral election applies. Once elected, the
Participant may not revoke his election with respect to the incentive payment
portion of his total eligible compensation. The Participant may have a limited
opportunity to revoke the base salary portion of his total eligible compensation
after the election is made, but in no event after December 31 of the year prior
to the year for which the deferral election applies. No changes in the
percentage of compensation credited to the Account shall be made during the plan
year following the election. For this purpose, “plan year” means the calendar
year; provided, however, that the first plan year for the Plan shall be a short
plan year beginning on the Closing Date and ending on December 31, 2003.
     c. Subject to the provisions of Section 6.e, Participants shall have a
nonforfeitable interest in the amounts credited to their Accounts in accordance
with the following:
     i. Participants who were employees of TRW Automotive on the Closing Date
shall have, at all times, a nonforfeitable interest in the amounts credited to
their Accounts. An employee who is on layoff on the Closing Date and is rehired
within 12 months of the date of such layoff shall be considered an employee of
TRW Automotive on the Closing Date for purposes of this Section. However, an
employee will cease to be considered an employee of TRW Automotive on the
Closing Date if he or she voluntarily terminates employment or is discharged and
is later rehired by TRW Automotive, but only with respect to contributions to
his or her Account on or after the rehire date.
     ii. Participants who were not employees of TRW Automotive on the Closing
Date, but were active employee of TRW Automotive on or after January 1, 2011,
shall have:
          A. a nonforfeitable interest in the amounts credited to their Accounts
which are attributable to Elective Deferrals at all times;
          B. a nonforfeitable interest in the amounts credited to their Accounts
which are attributable to Matching Contributions.
          C. a nonforfeitable interest in the amounts credited to their Accounts
which are attributable to non-elective contributions, if any, in accordance with
the following schedule:

          Years of Service   Percent Vested  
Less than 5
    0 %
5 or more
    100 %

- 3 -



--------------------------------------------------------------------------------



 



     iii. Participants who were not employees of TRW Automotive on the Closing
Date, and were not active employee of TRW Automotive on or after January 1,
2011, shall have:
               A. a nonforfeitable interest in the amounts credited to their
Accounts which are attributable to Elective Deferrals at all times;
               B. a nonforfeitable interest in the amounts credited to their
Accounts which are attributable to Matching Contributions in accordance with the
following schedule:

          Years of Service   Percent Vested  
Less than 1
    0 %
1 but less than 2
    20 %
2 but less than 3
    40 %
3 but less than 4
    60 %
4 but less than 5
    80 %
5 or more
    100 %

               C. a nonforfeitable interest in the amounts credited to their
Accounts which are attributable to non-elective contributions, if any, in
accordance with the following schedule:

          Years of Service   Percent Vested  
Less than 5
    0 %
5 or more
    100 %

     For purpose of the schedules in c.ii. and c.iii. above, a Participant’s
“years of service” shall be determined under the Savings Plan.
     Notwithstanding anything to the contrary herein, Participants shall have a
nonforfeitable interest in the amounts credited to their Accounts if their
employment with TRW Automotive is terminated involuntarily prior to the
eighteen-month period following a “change of control” (as defined by the Savings
Plan and Code Section 409A, as applicable).
     d. Participants shall receive, no less frequently than quarterly, a
statement of their Account within a reasonable period after the end of each
calendar quarter.
4. Investment Earnings. Each Participant in the Plan may elect to have monies
credited to his or her Account based upon the performance of the same investment
fund options offered to Participants under the Savings Plan; provided, however,
that the investment funds available for Plan account crediting purposes are
those funds under the Savings Plan that have been approved for the Plan by the
Committee. Such election may be made by allocating the entire Account to one of
the earnings options or by allocating the Account between selected investment
fund options in one percent multiples. Each Participant may change his or her
election on a daily basis with Fidelity through its online or automated voice
response unit or through a Plan Customer Service Representative.

- 4 -



--------------------------------------------------------------------------------



 



5. Time of Payment.
     a. Except as otherwise provided herein, payment of the Account to the
Participant (or, in the event of his death, to his beneficiary as designated in
writing to the Committee) shall be made at the end of January (or as soon
administratively feasible thereafter, but in no event later than 90 days
thereafter) immediately following the first to occur of the following events:
     i. the Participant’s becoming disabled, as defined by Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and regulations
promulgated thereunder;
     ii. the death of the Participant; or
     iii. the Participant’s separation from service with TRW Automotive through
retirement or otherwise, within the meaning of Code Section 409A and the
regulations promulgated thereunder.
     b. Notwithstanding Section 5.a.iii., if the Participant’s separation from
service is the result of the divestiture of the unit or operations of TRW
Automotive where the Participant worked prior to separation from service and the
Participant obtains employment with the entity that acquired such operations
(“successor employer”), the Plan benefit shall not be payable until such
Participant’s separation from service with the successor employer, except as
provided under Section 6.d or as otherwise permitted by the Committee.
     c. Notwithstanding the above, the Directors/Committee, upon determining
that the Participant has suffered an emergency event beyond his control which
would impose an immediate and heavy financial hardship if the payment of his
benefits were not made, may pay to the Participant that part of his Account
which is needed to satisfy such hardship. For purposes hereof, a participant
shall be deemed to have an “emergency event beyond his control which would
impose an immediate and heavy financial hardship”, if he experiences an
“unforeseeable emergency”, as defined by Section 409A of the Code and
regulations promulgated thereunder.
     d. For purposes of Section 5.a.iii, a Participant’s separation from service
with TRW Automotive will not be deemed to have occurred following the
Participant’s layoff until the end of the twelve-month period following layoff
(without a return to TRW Automotive employment).
     e. Special Transition Period Elections:
     i. Notwithstanding anything to the contrary herein, to the extent permitted
by the American Jobs Creation Act of 2004 (the “Act”) and Code Section 409A and
the regulations promulgated thereunder, Participants were offered a one-time,
irrevocable election to receive all or a percentage of their May 31, 2006,
vested account balance under the Plan (plus earning and losses thereon) in
July 2007, rather than at such other date as is required by this Section 5 (e.g.
separation from service). If elected, such distribution was made in one-lump sum
payment. The election period commenced on or about June 10, 2006, and ended on
June 30, 2006. If the Participant failed to make an election under this
subsection by June 30, 2006, payment would be made on the date(s) and in the
payment form(s) previously elected, subject to the Act and the Plan.
     ii. Notwithstanding anything to the contrary herein, to the extent
permitted by the transition rules under the American Jobs Creation Act of 2004
(the “Act”) and Code Section 409A and the regulations promulgated thereunder,
Participants were offered a one-time, irrevocable election to receive all or a
percentage of their December 31, 2008, vested account balance under the Plan
(plus earning and losses thereon) in July 2009,

- 5 -



--------------------------------------------------------------------------------



 



rather than at such other date as is required by this Section 5 (e.g. separation
from service). If elected, such distribution was made in one-lump sum payment.
The election period commenced on or about November 20, 2008, and ended on
December 12, 2008. If the Participant failed to make an election under this
subsection by December 12, 2008, payment would be made on the date(s) and in the
payment form(s) previously elected, subject to the Act and the Plan.
     f. Notwithstanding anything to the contrary herein, to the extent required
by the American Jobs Creation Act of 2004 and Code Section 409A and the
regulations promulgated thereunder, distribution to a participant who is a “key
employee” must be delayed at least six (6) months after the last day worked. For
this purpose payment shall be made on the later to occur of (i) the date
described in subsection a. or (ii) as soon administratively feasible (but in no
event later than 90 days) following the date which is six months after the
participant’s last day worked.
6. Form of Payment.
     a. A participant must elect the form in which his Account or Accounts shall
be paid upon separation from service due to retirement in the year immediately
preceding the plan year in which services are performed. In that regard, the
Participant may elect to receive contributions in annual installments from two
to ten years or in a single sum payment. Except as otherwise provided in
applicable Treasury Regulations, any such election shall be irrevocable. If the
Participant fails to make an election under this subsection, payment shall be
made in the form of a single sum. Depending on the Participant’s elections each
year, contributions made in different calendar years may be distributed in
different forms of payout. The Participant’s election shall be filed with
Fidelity in a prescribed manner and shall be filed at such time as the Committee
may specify, but in all cases prior to the time such compensation is to be
earned by the Participant. For purposes hereof, the Summary Plan Description for
the Plan, as in effect from time to time, shall be incorporated herein by
reference and be a part hereof.
     b. The portion of the Account attributable to non-elective contributions
shall be paid in a single sum.
     c. In the event of separation from service (including termination from a
divested unit), other than for retirement, the participant’s vested account
balance will be automatically paid out in a single sum payment.
     d. In the event of death, payment will be made to the beneficiary or estate
in a single sum. In the event of death after retirement payouts have begun,
payouts will continue to be made to the beneficiary or estate until paid out
completely.
     e. In the event of a lay-off, the vested account balance will be
automatically paid out in a single sum payment at the end of January following
the end of the 12-month lay-off period.
     f. Any election of a form of payment provided in this Section shall be
irrevocable.
     g. Payment of the Account shall be made in the form of cash.
     h. If the balance in the Participant’s Account under the Plan, determined
as of any of the events described above or following payment of any retirement
installment payment, is less than $5,000, said Account balance shall
automatically be paid out in a single sum in the first January following said
event or installment payment.

- 6 -



--------------------------------------------------------------------------------



 



     i. Payments under the Plan shall be made by TRW Automotive US LLC, with any
appropriate reimbursement being made by the members of the controlled group of
which TRW Automotive US LLC is a part. The Plan shall be unfunded, and TRW
Automotive shall not be required to establish any special or separate fund nor
to make any other segregation of assets in order to assure the payment of any
amounts under the Plan, Participants in the Plan have the status of general
unsecured creditors of TRW Automotive and the Plan constitutes a mere promise by
TRW Automotive to make benefit payments in the future.
     j. Notwithstanding anything to the contrary herein, during the 2005
enrollment period that occurred in December 2004, a Participant was required to
elect the form of distribution for all contributions made to the Plan prior to
January 1, 2005. The available distribution options were a single lump sum and
annual installments of up to 10 years. This was a one-time, irrevocable
distribution election. If the Participant failed to make an election under this
subsection, payment of such pre-2005 contributions (plus earnings and losses
thereon) would be made in the form of a single lump sum.
7. Non-Alienation of Benefits. Neither a Participant nor any other person shall
have any right to sell, assign, transfer, pledge, mortgage or otherwise
encumber, in advance of actual receipt, any Plan benefit. Any such attempted
assignment or transfer shall be ineffective; TRW Automotive’s sole obligation
under the Plan shall be to pay benefits to the Participant, his beneficiary or
his estate, as appropriate. No part of any Plan benefit shall, prior to actual
payment, be subject to the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person; nor shall any Plan
benefit be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency, except as required or permitted by
law.
8. Directors/Committee. For purposes of the Plan, “Directors” shall mean the
Compensation Committee of the Directors of TRW Automotive Inc. (or any such
other committee which the Board may establish for this purpose) with respect to
the approval of benefits of any Participant who is, or ever was, either a
Director of TRW Automotive, a member of the Chief Executive Office, or a member
of the Management Committee. With respect to the approval of benefits of other
Participants, “Committee” shall refer to a Special Committee consisting of those
three employees of TRW Automotive who occupy the most senior positions in the
Company Staff Finance, Human Resources, and Law Departments (or any such other
committee which the Board may establish for this purpose). The Committee or its
delegate shall interpret the provisions of the Plan, determine the rights and
status of Participants and beneficiaries hereunder, and handle the general
administration of thePlan. Such interpretations and determinations shall be
final and conclusive as to all interested persons.
9. Claims Procedure. If a claim for a Plan benefit is denied, in whole or in
part, a written notice of denial provided to the Participant shall state the
reasons for denial, a description of any additional material or information
required; and an explanation of the claim review procedure. Any person whose
claim, upon his written request for review, is again denied may make a second
request for review. A decision on such second request shall normally be made
within sixty days.
10. Amendment and Termination. Nothing herein shall be construed to constitute a
contract between TRW Automotive and the Participants to continue the Plan, and
TRW Automotive US LLC, in its sole discretion, may terminate or discontinue the
Plan at any time and may at any time and from time to time amend any or all of
its provisions; provided, however, that no termination or amendment shall reduce
amounts credited prior to such termination or amendment.

- 7 -



--------------------------------------------------------------------------------



 



11. Miscellaneous Provisions.
     a. As used in this document, the masculine gender shall include the
feminine and the singular shall include the plural. To the extent that any term
is not defined under the Plan, it shall have the same meaning as defined in the
Savings Plan.
     b. Employment rights with TRW Automotive shall not be enlarged or affected
by the existence of the Plan.
     c. In case any provision of the Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining
provisions.
     d. The Plan shall be governed by the laws of the State of Michigan, to the
extent not preempted by ERISA. Moreover, notwithstanding anything to the
contrary herein, the Plan shall be construed and interpreted in accordance with
the terms of Section 409A of the Code, wherever and to the extent applicable.

            TRW Automotive U.S. L.L.C.
      By:   /s/ Steven M. Kiwicz                      

- 8 -